Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 01, 2021 has been entered.  In addition, in response to the Amendment filed on March 10, 2021, claims 1 – 14 are presented for examination. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 14 are rejected under 35 USC 103 as being unpatentable over Feng et al (US Pub. No. 2019/0182840 A1) in view of Rajagopal et al (US Pub. No. 2017/0188391 A1) and further in view of Blasco Serrano et al (US 2018/0279094 A1) “hereinafter” Blasco.

Regarding claim 1, Feng discloses “sensing m subframe among n subframes in a sensing window” (see Feng ¶ 0172, ¶ 00173; Feng discloses sensing subframes during a sensing window; subframes includes primary subframes that has enough associated information to perform the sensing procedure and secondary subframes that do not have enough  associated information to perform the sensing prouder); “repeating the sensing in the sensing window at intervals of n subframes” (see Feng ¶ 0173); selecting a subframe from among in subframes in a selection window based on the sensing for in the sensing window” (see Feng ¶ 0174, ¶ 0177; selecting resources from the primary subframes for transmission scheduling ); “wherein the sensing window has a structure in which n subframes including the m sub frames are repeated” (See Feng ¶ 0173, 0177). 
Feng does not appear to explicitly disclose “transmitting the PSSCH through the m subframes selected as the transmission resources selected subframe, wherein m is indicated by higher layer signaling”.  However, Rajagopal discloses “transmitting the PSSCH through the m subframes selected as the transmission resources selected subframe, wherein m is indicated by higher layer signaling”( See Rajagopal ¶ 0222; 0225; after peforming subframe sensing, picking SA for PSSCH transmission; ).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Feng and Rajagopal before him or her, to modify the invention of Feng to perform an authentication process before allowing the endpoint and the first relay arrangement to pair or communicate.  The suggestion for doing so would have been to establish a very one to one secured paring or communication between the two devices.
The combination of Feng and Rajagopal does not appear to explicitly disclose that the indicated value is minimum value of m indicted by the higher layer signaling.  However, Blasco discloses minimum value of m indicted by the higher layer signaling ( See Blasco ¶ 0064; discloses signaling to a UE, by network node, indications indicates parameters including sub-period value, and the offset value; Fig. 4 and ¶ 0046 - ¶ 0048; shows limited sensing window that is part of whole sensing window and shows basic period time (T) that correspond to minimum value of subframes or defines number of subframes.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Feng, Rajagopal and Blasco before him or her, to modify the invention The suggestion for doing so would have been because sensing using entire windows has a high associated energy consumption whereas sensing using less than the entire window, i.e. over only the last part of the time window, has an associated degradation in performance affecting all users in the system (¶ 0018).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Feng and Rajagopal further discloses “wherein m is smaller than n”; (see Feng ¶ 0172, ¶ 00173).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Feng and Rajagopal further discloses “wherein the result of the sensing for the m subframes is transmitted to a network for a UE that does not receive a sidelink signal”; (see Feng ¶ 0232 and Rajagopal ¶ 0131).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, the combination of Feng and Rajagopal further discloses “wherein the UE that does not receive the sidelink signal receives, from the network, information which is based on the result of the sensing for the m subframes”; (see Feng ¶ 0232 and Rajagopal ¶ 0131, ¶ 0222)

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, the combination of Feng and Rajagopal further discloses “wherein the UE that does not receive the sidelink .  

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Feng and Rajagopal further discloses “wherein the UE is a pedestrian UE (P-UE)”; (see Feng ¶ 0128).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Feng and Rajagopal further discloses “wherein the selection window continuously starts at an end of the sensing window”; (see Feng ¶ 0172, 0173).

Claims 8- 14 are the User equipment claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 8 – 14 are rejected under the same rational as claims 1 - 7.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.